DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/18/21 has been considered and entered.  Claim 2 has been canceled.  Claims 6-17 have been added.  Claims 1 and 3-17 remain in the application.  

In light of the response filed 11/18/21, the objection to the specification concerning the incorrect citation of the Japanese Patent has been withdrawn.  

In light of the amendment filed 11/18/21, the 35 USC 102 and 103 rejections have been withdrawn.  However, the following rejections have been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-9,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2103/0164574) in combination with Park (2018/0219247).
Kim et al. (2103/0164574) teaches a rechargeable battery having electrode assembly within a case including a first electrode and a second electrode and a separator there between (abstract).  Kim et al. (2103/0164574) teaches the positive electrode including an active material layer coated on a positive current collector and a negative electrode material coated on a negative current collector separated by a separator [0039]-[0044].  Kim et al. (2103/0164574) further teaches an insulation layer (17) and/or safety members formed between the electrode assemblies and the case [0046],[0056].  This constitutes the heat exhausting layer as the safety member absorbs heat [0085] and can be metal and the insulation layer is known to absorb heat.  

Park (2018/0219247) teaches a similar lithium battery having an electrode assembly including positive and negative electrodes and a separator there between in a pouch-shaped battery cell (abstract).  Park (2018/0219247) teaches a short circuit structure which can be metal is included in the cell and in contact with the pouch-shaped battery cell ([0028],[0071].[0079]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2103/0164574) battery case structure to include the short circuit structure having contact with the outer casing as evidenced by Park (2018/0219247).
Regarding claim 1, the insulation layer (17) and the safety members (41-43) are disposed between the electrode assembly and the case [0046],[0056].  Furthermore both the specification pg. 20-21 and [0063] teach the safety member to be metallic.
Regarding claim 3, the safety member is electrically connected to the negative electrode [0056].  
	Regarding claims 1 and 4, the Examiner takes the positon that since the claimed layers and materials are the same, the claimed weight energy density would be inherently similar and hence would meet the claimed 250 or 280 Wh/Kg absent a showing to the contrary. 
Regarding claims 6 and 14, Park (2018/0219247) teaches a metal material and copper aluminum and nickel are known metal materials.

Regarding claim 8, the prior art is silent with respect to the thickness of the short circuit metal to that of the current collector, however, the Examiner takes the position that this would be a matter of design choice absent a showing of criticality thereof.
Regarding claim 9, Kim et al. (2103/0164574) and Park (2018/0219247) teaches short circuit structure tom contact the current collectors.  
Regarding claims 13 and 15, Kim et al. (2103/0164574) teaches the short circuit layer position at one end without separator as it is connected to the electrodes and not the separator. 
Regarding claim 16, Park (2018/0219247) teaches short circuit layer to contact inner wall of outer casing.

Claims 1,3-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mune et al. (2015/0357622) in combination with Park (2018/0219247).
Mune et al. (2015/0357622) teaches a lithium ion electricity storage device including a case (10) and electrode assembly (20).  The electrode assembly includes a positive electrode (30), a negative electrode (40) and a separator (50) there between.  A first metal plate (12) and a second metal plate (14) and an insulation layer (16) are connected to the positive electrode (30) (abstract and Fig. 2).  Mune et al. (2015/0357622) teaches the positive electrode and negative electrode include a metal foil and a coating of the positive or negative active material thereon [0022]-[0024].
Mune et al. (2015/0357622) fails to teach the heat exhaust layer to contact the outer casing.
Park (2018/0219247) teaches a similar lithium battery having an electrode assembly including positive and negative electrodes and a separator there between in a pouch-shaped battery cell (abstract).  Park (2018/0219247) teaches a short circuit 
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kim et al. (2103/0164574) battery case structure to include the short circuit structure having contact with the outer casing as evidenced by Park (2018/0219247).
Regarding claim 1, the first metal plate (12) and a second metal plate (14) and an insulation layer (16) are disposed between the electrode assembly (20) and the case (10) [0046],[0056].  Furthermore both the specification pg. 20-21 and [0028]-[0031] teach the same metal materials.
Regarding claim 3, the first metal plate (12) is connected to the positive electrode while the second metal plate (14) is electrically connected to the negative electrode [0008].  
	Regarding claims 1 and 4, the Examiner takes the positon that since the claimed layers and materials are the same, the claimed weight energy density would be inherently similar and hence would meet the claimed 250 or 280 Wh/Kg absent a showing to the contrary. 
	Regarding claim 5, the negative electrode material includes lithium and silicon [0024].

Regarding claim 7, current collectors are known to be cooper and aluminum and hence would be the same material as the short circuit.
Regarding claim 8, the prior art is silent with respect to the thickness of the short circuit metal to that of the current collector, however, the Examiner takes the position that this would be a matter of design choice absent a showing of criticality thereof.
Regarding claim 9, Kim et al. (2103/0164574) and Park (2018/0219247) teaches short circuit structure tom contact the current collectors.  
Regarding claims 13 and 15, Kim et al. (2103/0164574) teaches the short circuit layer position at one end without separator as it is connected to the electrodes and not the separator. 
Regarding claim 16, Park (2018/0219247) teaches short circuit layer to contact inner wall of outer casing 

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2103/0164574) or Mune et al. (2015/0357622) in combination with Park (2018/0219247) further in combination with Nagai et al. (5,912,090).
Features detailed above concerning the teachings of Kim et al. (2103/0164574) or Mune et al. (2015/0357622) in combination with Park (2018/0219247) are incorporated here.
Kim et al. (2103/0164574) or Mune et al. (2015/0357622) in combination with Park (2018/0219247) fail to teach using adhesive to bond layer to inner wall casing.
Nagai et al. (5,912,090) teaches a similar structure whereby an adhesive layer (5) is used to secure to outer casing (6) (Fig. 6 and col. 5, lines 55-60).  
	Therefore it would have been obvious for one skilled in the art to have modified Kim et al. (2103/0164574) or Mune et al. (2015/0357622) in combination with Park (2018/0219247) cell structure to utilize an adhesive to secure the short circuit structure to the cell wall as evidenced by Nagai et al. (5,912,090) as it is known to utilize adhesives in the cell structure.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 3-17 are have been considered but are moot because the new ground of rejection does not rely on any 

Applicant argued Kim et al. (2103/0164574) or Mune et al. (2015/0357622) fail to teach the heat exhaust layer to contact the outer casing.
Park (2018/0219247)  teaches this limitation as detailed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.